1

2

3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT

9                                  CENTRAL DISTRICT OF CALIFORNIA

10                                           WESTERN DIVISION

11

12   LORRIE R.,                                    )   No. CV 19-5406-PLA
                                                   )
13                         Plaintiff,              )   MEMORANDUM OPINION AND ORDER
                                                   )
14                 v.                              )
                                                   )
15   ANDREW M. SAUL, COMMISSIONER                  )
     OF SOCIAL SECURITY                            )
16   ADMINISTRATION,                               )
                                                   )
17                         Defendant.              )
                                                   )
18

19                                                      I.

20                                             PROCEEDINGS

21          Lorrie R.1 (“plaintiff”) filed this action on June 20, 2019, seeking review of the

22   Commissioner’s denial of her applications for a period of disability and Disability Insurance

23   Benefits (“DIB”) and Supplemental Security Income (“SSI”) payments. The parties filed Consents

24   to proceed before a Magistrate Judge on June 27, 2019, and July 19, 2019. Pursuant to the

25   Court’s Order, the parties filed a Joint Stipulation (alternatively “JS”) on January 27, 2020, that

26
        1
27            In the interest of protecting plaintiff’s privacy, this Memorandum Opinion and Order uses
     plaintiff’s (1) first name and last initial, and (2) year of birth in lieu of a complete birth date. See
28   Fed. R. Civ. P. 5.2(c)(2)(B), Local Rule 5.2-1.
1    addresses their positions concerning the disputed issues in the case. The Court has taken the

2    Joint Stipulation under submission without oral argument.

3

4                                                     II.

5                                             BACKGROUND

6           Plaintiff was born in 1957. [Administrative Record (“AR”) at 863, 870.] She has past

7    relevant work experience as a home attendant, and in the composite job of swimming pool

8    servicer and sales clerk. [Id. at 26, 769.]

9           On July 16, 2015, plaintiff filed an application for a period of disability and DIB and an

10   application for SSI payments, alleging in both that she has been unable to work since December

11   31, 2011. [Id. at 16; see also id. at 861-69, 870-75.] After her applications were denied, plaintiff

12   timely filed a request for a hearing before an Administrative Law Judge (“ALJ”). [Id. at 805.] A

13   hearing was held on October 10, 2017, at which time plaintiff appeared represented by an

14   attorney, and testified on her own behalf. [Id. at 742-78.] At the hearing, plaintiff amended her

15   alleged onset date of disability to October 9, 2009. [Id. at 16, 745-46.] A vocational expert (“VE”)

16   also testified. [Id. at 769-77.] On March 9, 2018, the ALJ issued a decision concluding that

17   plaintiff was not disabled prior to April 1, 2012 (thereby denying her claim for DIB), but became

18   disabled on that date and has continued to be disabled through the date of the decision. [Id. at

19   16-28; see also JS at 2.] Plaintiff requested review of the ALJ’s decision by the Appeals Council.

20   [AR at 860.] When the Appeals Council denied plaintiff’s request for review on May 1, 2019 [id.

21   at 1-5], the ALJ’s decision became the final decision of the Commissioner. See Sam v. Astrue,

22   550 F.3d 808, 810 (9th Cir. 2008) (per curiam) (citations omitted). This action followed.

23

24                                                   III.

25                                       STANDARD OF REVIEW

26          Pursuant to 42 U.S.C. § 405(g), this Court has authority to review the Commissioner’s

27   decision to deny benefits. The decision will be disturbed only if it is not supported by substantial

28   evidence or if it is based upon the application of improper legal standards. Berry v. Astrue, 622

                                                      2
1    F.3d 1228, 1231 (9th Cir. 2010) (citation omitted).

2           “Substantial evidence . . . is ‘more than a mere scintilla[,]’ . . . [which] means -- and means

3    only -- ‘such relevant evidence as a reasonable mind might accept as adequate to support a

4    conclusion.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019) (citations

5    omitted); Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017). “Where evidence is susceptible

6    to more than one rational interpretation, the ALJ’s decision should be upheld.” Revels, 874 F.3d

7    at 654 (internal quotation marks and citation omitted). However, the Court “must consider the

8    entire record as a whole, weighing both the evidence that supports and the evidence that detracts

9    from the Commissioner’s conclusion, and may not affirm simply by isolating a specific quantum

10   of supporting evidence.” Id. (quoting Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014)

11   (internal quotation marks omitted)). The Court will “review only the reasons provided by the ALJ

12   in the disability determination and may not affirm the ALJ on a ground upon which he did not rely.”

13   Id. (internal quotation marks and citation omitted); see also SEC v. Chenery Corp., 318 U.S. 80,

14   87, 63 S. Ct. 454, 87 L. Ed. 626 (1943) (“The grounds upon which an administrative order must

15   be judged are those upon which the record discloses that its action was based.”).

16

17                                                   IV.

18                                  THE EVALUATION OF DISABILITY

19          Persons are “disabled” for purposes of receiving Social Security benefits if they are unable

20   to engage in any substantial gainful activity owing to a physical or mental impairment that is

21   expected to result in death or which has lasted or is expected to last for a continuous period of at

22   least twelve months. Garcia v. Comm’r of Soc. Sec., 768 F.3d 925, 930 (9th Cir. 2014) (quoting

23   42 U.S.C. § 423(d)(1)(A)).

24

25   A.     THE FIVE-STEP EVALUATION PROCESS

26          The Commissioner (or ALJ) follows a five-step sequential evaluation process in assessing

27   whether a claimant is disabled. 20 C.F.R. §§ 404.1520, 416.920; Lounsburry v. Barnhart, 468

28   F.3d 1111, 1114 (9th Cir. 2006) (citing Tackett v. Apfel, 180 F.3d 1094, 1098-99 (9th Cir. 1999)).

                                                       3
1    In the first step, the Commissioner must determine whether the claimant is currently engaged in

2    substantial gainful activity; if so, the claimant is not disabled and the claim is denied. Lounsburry,

3    468 F.3d at 1114. If the claimant is not currently engaged in substantial gainful activity, the

4    second step requires the Commissioner to determine whether the claimant has a “severe”

5    impairment or combination of impairments significantly limiting her ability to do basic work

6    activities; if not, a finding of nondisability is made and the claim is denied. Id. If the claimant has

7    a “severe” impairment or combination of impairments, the third step requires the Commissioner

8    to determine whether the impairment or combination of impairments meets or equals an

9    impairment in the Listing of Impairments (“Listing”) set forth at 20 C.F.R. § 404, subpart P,

10   appendix 1; if so, disability is conclusively presumed and benefits are awarded. Id. If the

11   claimant’s impairment or combination of impairments does not meet or equal an impairment in the

12   Listing, the fourth step requires the Commissioner to determine whether the claimant has sufficient

13   “residual functional capacity” to perform her past work; if so, the claimant is not disabled and the

14   claim is denied. Id. The claimant has the burden of proving that she is unable to perform past

15   relevant work. Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992). If the claimant meets

16   this burden, a prima facie case of disability is established. Id. The Commissioner then bears

17   the burden of establishing that the claimant is not disabled because there is other work existing

18   in “significant numbers” in the national or regional economy the claimant can do, either (1) by

19   the testimony of a VE, or (2) by reference to the Medical-Vocational Guidelines at 20 C.F.R. part

20   404, subpart P, appendix 2. Lounsburry, 468 F.3d at 1114. The determination of this issue

21   comprises the fifth and final step in the sequential analysis. 20 C.F.R. §§ 404.1520, 416.920;

22   Lester v. Chater, 81 F.3d 721, 828 n.5 (9th Cir. 1995); Drouin, 966 F.2d at 1257.

23

24   B.     THE ALJ’S APPLICATION OF THE FIVE-STEP PROCESS

25          At step one, the ALJ found that plaintiff had not engaged in substantial gainful activity since

26

27

28

                                                       4
1    October 9, 2009, the alleged onset date.2 [AR at 18.] At step two, the ALJ concluded that since

2    the alleged onset date, plaintiff has the severe impairments of left carpal tunnel syndrome, status-

3    post carpal tunnel release; degenerative disc disease of the cervical and lumbar spine, status-post

4    cervical spinal surgery April 2017; heart palpitations; and anxiety disorder. [Id. at 19.] At step

5    three, the ALJ determined that plaintiff does not have an impairment or a combination of

6    impairments that meets or medically equals any of the impairments in the Listing. [Id.] The ALJ

7    found that prior to April 1, 2012, plaintiff retained the residual functional capacity (“RFC”)3 to

8    perform light work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b),4 as follows:

9           [L]ifting up to 20 pounds occasionally and 10 pounds frequently, standing and/or
            walking up to 6 hours in an 8-hour workday, and sitting up to 6 hours in an 8-hour
10          workday, with the following additional restrictions: frequently push and pull with the
            left upper extremity; frequently handle, finger, and feel with the left upper extremity;
11          and no fast-paced assembly line work.

12   [Id. at 19-20.] The ALJ further found that beginning on April 1, 2012, plaintiff -- who switched age

13   categories after that date to an “individual closely approaching retirement age” -- retained the RFC

14   to perform the same light work as prior to April 1, 2012, with an additional restriction that “she

15   would likely be absent from work approximately two days per month.” [Id. at 23.] At step four,

16   based on plaintiff’s RFC and the testimony of the VE, the ALJ concluded that plaintiff is unable to

17   perform her past relevant work as a home attendant, and in the composite job of swimming pool

18

19      2
           The ALJ concluded that plaintiff met the insured status requirements of the Social
     Security Act through December 31, 2011. [AR at 18.]
20
        3
             RFC is what a claimant can still do despite existing exertional and nonexertional
21
     limitations. See Cooper v. Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989). “Between steps
22   three and four of the five-step evaluation, the ALJ must proceed to an intermediate step in which
     the ALJ assesses the claimant’s residual functional capacity.” Massachi v. Astrue, 486 F.3d 1149,
23   1151 n.2 (9th Cir. 2007) (citation omitted).
24      4
             “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
     of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
25
     this category when it requires a good deal of walking or standing, or when it involves sitting most
26   of the time with some pushing and pulling of arm or leg controls. To be considered capable of
     performing a full or wide range of light work, you must have the ability to do substantially all of
27   these activities. If someone can do light work, we determine that he or she can also do sedentary
     work, unless there are additional limiting factors such as loss of fine dexterity or inability to sit for
28   long periods of time.” 20 C.F.R. §§ 404.1567(b), 416.967(b).

                                                        5
1    servicer and sales clerk. [Id. at 26, 770-71.] At step five, based on plaintiff’s RFC, vocational

2    factors, and the VE’s testimony, the ALJ found that prior to April 1, 2012, there were jobs existing

3    in significant numbers in the national economy that plaintiff could perform, including work as a

4    “sales clerk” (Dictionary of Occupational Titles (“DOT”) No. 290.477-014). The ALJ further found

5    that beginning on April 1, 2012, there are no jobs that exist in significant numbers in the national

6    economy that plaintiff can perform. [AR at 27, 774-75.] Accordingly, the ALJ determined that prior

7    to April 1, 2012, plaintiff was not disabled at any time from the alleged onset date of October 9,

8    2009, through April 1, 2012, but became disabled on that date and continued to be disabled

9    through March 9, 2018, the date of the decision. [Id. at 28.]

10

11                                                     V.

12                                          THE ALJ’S DECISION

13            Plaintiff contends that the ALJ erred when she: (1) determined that plaintiff is disabled as

14   of April 1, 2012, but not prior thereto5; and (2) rejected plaintiff’s subjective symptom testimony

15   regarding her functional limitations prior to April 1, 2012. [JS at 3.] As set forth below, the Court

16   agrees with plaintiff, in part, and remands for further proceedings.

17

18   A.       FAILURE TO CALL A MEDICAL ADVISOR TO ESTABLISH DISABILITY DATE

19            Plaintiff argues that where, as here, the evidence regarding a disability onset date is not

20
          5
             Plaintiff asserts several arguments in connection with this claim: (1) plaintiff’s severe
21   medically determinable impairments were the same before and after April 1, 2012; (2) the ALJ
22   determined that plaintiff’s RFC beginning April 1, 2012, was identical to her RFC prior to April 1,
     2012, with an additional limitation that she would likely be absent from work approximately two
23   days per month, and did not offer any rationale for including this additional finding after, and not
     prior to, April 1, 2012; (3) the ALJ failed to provide specific and legitimate reasons for discounting
24   the June 2016 opinion of plaintiff’s treating physician at Kaiser Permanente, Judy Kim, M.D., who
     opined that plaintiff was incapable of even a low stress job, would be absent from work more than
25
     four times a month and, since 2011, was not able to work on a full-time basis; (4) the ALJ’s
26   evaluation of plaintiff’s anxiety disorder was “incorrect and incomplete”; and (5) because the
     evidence regarding plaintiff’s disability onset date is not clear from the medical records, the ALJ
27   was required to procure the assistance of a medical expert to render an informed judgment as to
     that date. [AR at 4-6.] The Court fully considers only one of those arguments herein -- whether
28   the ALJ was required to call a medical expert to determine plaintiff’s disability onset date.

                                                       6
1    clear from the medical evidence, the ALJ “must procure the assistance of a medical expert to

2    render an informed judgment.” [Id. at 6 (citing Armstrong v. Comm’r of Soc. Sec., 160 F.3d 587,

3    590 (9th Cir. 1998)).] She contends that Social Security Ruling (“SSR”)6 83-20 provides that “for

4    slowly progressive impairments, it is necessary to infer the onset date from the medical and other

5    evidence that describe the history and symptomatology of the disease process, and requires the

6    ALJ to obtain medical expert assistance in cases where the onset date is not clear from the

7    medical evidence and other pertinent evidence.” [Id. at 6-7 (citing SSR 83-20).] Plaintiff notes that

8    the onset of disability is critical in this case to her application for DIB as she was insured for DIB

9    only through December 31, 2011, and the fact that the ALJ found her disabled as of April 1, 2012,

10   meant that she was not entitled to DIB. [Id. at 6.] She argues that “[g]iven the progressive nature”

11   of her impairments, and the substantial medical evidence that those impairments, and the

12   symptoms and limitations associated with the impairments, existed prior to April 1, 2012, the ALJ

13   “committed reversible legal error” by failing to obtain the assistance of a medical advisor to

14   determine the onset date of plaintiff’s disability. [Id. at 7.]

15          Defendant concedes that when medical evidence from the relevant time period is

16   unavailable or inadequate, an ALJ must develop the incomplete record by calling on a medical

17   advisor, but argues that the ALJ has the authority to determine a disability onset date without

18   calling a medical advisor where there is a relatively complete medical chronology. [Id. at 8 (citing

19   Wellington v. Berryhill, 878 F.3d 867, 874 (9th Cir. 2017)).] It is only when the record is

20   ambiguous, or “when an incomplete record clearly could support an inference that a claimant’s

21   disability began when there were no contemporaneous medical records,” that the ALJ must

22   consult a medical advisor. [Id. at 9-10 (citing Wellington, 878 F.3d at 873; see also Diedrich v.

23   Berryhill, 874 F.3d 634, 638 (9th Cir. 2017)).] Defendant notes that plaintiff does not claim that

24   records from the relevant time period prior to her date last insured (“DLI”) are missing, or identify

25

26      6
              “SSRs do not have the force of law. However, because they represent the Commissioner’s
27   interpretation of the agency’s regulations, we give them some deference. We will not defer to SSRs
     if they are inconsistent with the statute or regulations.” Holohan v. Massanari, 246 F.3d 119, 1202 n.1
28   (9th Cir. 2001) (citations omitted).

                                                        7
1    any gaps or ambiguities in the record “that would require a medical expert to unravel the

2    evidence.” [Id. at 9.] Defendant states that the record “contains Plaintiff’s complete treatment

3    history during the period 2009-17,” and the ALJ did not find the evidence ambiguous or the record

4    inadequate. [Id. (citing AR at 971-5939).]

5

6           1.     Legal Standard

7           The disability onset date is the point at which the claimant is unable to engage in any

8    substantial gainful activity due to a mental or physical impairment that can be expected to last for

9    at least 12 months. 42 U.S.C. §§ 423(d)(1)(A); 1382c(a)(3)(A). “The ALJ is responsible for

10   studying the record and resolving any conflicts or ambiguities in it.” Diedrich, 874 F.3d at 638

11   (citing Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014)). Although

12   the plaintiff has the burden of establishing that she was disabled before her DLI, the ALJ also has

13   a duty to assist in developing the record. Armstrong, 160 F.3d at 589. “[I]n circumstances where

14   the ALJ must determine the date of disability onset and medical evidence from the relevant time

15   period is unavailable or inadequate, Social Security Ruling (“SSR”) 83-20 states that the ALJ

16   should call a medical advisor.” Diedrich, 874 F.3d at 638. However, “[SSR 83-20’s] language

17   does not expressly mandate that the ALJ consult a medical advisor in every case where the onset

18   of disability must be inferred.” Wellington, 878 F.3d at 874 (quoting Bailey v. Chater, 68 F.3d 75,

19   79 (4th Cir. 1995)).

20          The Ninth Circuit has found that the ALJ’s obligation pursuant to SSR 83-20 to develop the

21   record does not apply if, “despite some inadequacies in the record, ‘a relatively complete medical

22   chronology’ of the claimant’s condition during the relevant time period is available.” Id. (citing

23   Pugh v. Bowen, 870 F.2d 1271, 1278 & n.9 (7th Cir. 1989)). Notwithstanding a complete medical

24   record, the available medical evidence should be considered “in view of the nature of the

25   impairment” and “what medical presumptions can reasonably be made about the course of the

26   condition.” SSR 83-20, 1983 WL 31249, at *3. Thus, the disability onset date “should be set on

27   a date when it is most reasonable to conclude from the evidence that the impairment was

28   sufficiently severe to prevent the individual from engaging in SGA (or gainful activity) for a

                                                      8
1    continuous period of 12 months or result in death,” and where a “[c]onvincing rationale [is] given

2    for the date selected.” Id.; see Wellington, 878 F.3d at 875 (citing SSR 83-20 and noting that the

3    onset date should be set on the date when “an ALJ can reasonably and confidently say that no

4    reasonable medical advisor could infer that the disability began during a period for which the

5    claimant lacked medical documentation”).

6

7           2.     Evidence Prior to April 1, 2012

8           In determining that plaintiff was not disabled prior to April 1, 2012, the ALJ noted that

9    plaintiff “was seen routinely by physicians at Kaiser Permanente since her amended alleged onset

10   date in October 2009 for a variety of acute and chronic complaints” such as skin irritations, swollen

11   glands, and a herpes outbreak. [AR at 21.] The ALJ then reviewed the records during that time

12   period relating to each of plaintiff’s severe impairments.

13          With respect to plaintiff’s left carpal tunnel syndrome, the ALJ found that plaintiff “rarely, if

14   ever, reported symptoms of carpal tunnel syndrome between the amended alleged onset date in

15   October 2009, until May 2010, when she was seen by Manushak Amzoyan, M.D. for “persistent

16   symptoms of left carpal tunnel syndrome.” [Id.] Dr. Amzoyan noted that plaintiff was first seen

17   for that condition in June 2009 and that significant clinical signs were found at that time. [Id.

18   (citation omitted).] Plaintiff underwent a steroid injection in 2009 and her symptoms “got better

19   significantly.” [Id. (citation omitted).] In May 2010, Dr. Amzoyan recommended that plaintiff

20   undergo left carpal tunnel release surgery, and she did so on May 25, 2010. [Id. (citations

21   omitted).] After May 2010, plaintiff did not continue to report any left carpal tunnel symptoms. [Id.]

22          The ALJ next considered the records relating to plaintiff’s diagnosis of lumbar degenerative

23   disc disease. [Id.] She again noted that the medical evidence prior to the “established onset date”

24   of April 1, 2012, was not consistent with disability. [Id.] According to the ALJ, plaintiff “rarely, if

25   ever, reported symptoms of lower back pain and/or sciatica for nearly one year after her amended

26   alleged onset date.” [Id.] She notes that in October 2010, plaintiff was seen for complaints of

27   radiating sciatic pain but, according to the ALJ, the clinical findings were minimal. [Id. (citations

28   omitted).] Furthermore, plaintiff declined to attend physical therapy and, throughout 2011 (and

                                                        9
1    2012, and 2013), “rarely reported ongoing symptoms of lower back pain.” [Id.]

2           With respect to plaintiff’s anxiety disorder, the ALJ found that the “objective clinical findings

3    . . . were simply not commensurate with disabling limitations prior to her established onset date

4    of April 1, 2012.” [Id. at 22.] She notes that in October 2010 plaintiff reported chest-related

5    symptoms, but a cardiac examination and EKG were entirely normal, and her doctor believed her

6    symptoms were related to her anxiety. [Id. at 22, 1600.] Plaintiff was prescribed Celexa in

7    November 2010, which -- as she reported to her doctor in February 2011 -- she did not take

8    because “people at the church” told her not to take either Celexa or Xanax [id. at 1600, 1631,

9    1640]; in August 2011 plaintiff reported to her new primary care physician that she was

10   experiencing “significant family-related stress” due to financial issues, her son was suffering from

11   end-stage liver disease, and a brother was suffering with cancer. [Id. at 22 (citing id. at 1791).]

12   The August 9, 2011, treatment note also reflects that plaintiff was trying to enroll in college

13   classes, needed a refill of her Xanax, and “[d]oesn’t remember why she is not taking celexa as

14   prescribed” in October 2010. [Id. at 1791.] That same note also reflects that on that date the

15   doctor prescribed Xanax and Celexa. [Id.] In September 2011 plaintiff reported that the Xanax

16   was helping but when she took Celexa she felt she had palpitations and stopped the medication

17   right away. [Id. at 1809.] Plaintiff agreed to try Celexa again, beginning with just half a tablet. [Id.]

18   In October 2011, plaintiff reported that she was a full-time student and that her anxiety medication

19   was “working well,” but also complained that it was making her extremely fatigued during the day.

20   [Id. at 1931-32.] She asked the doctor whether she could try another medication “maybe with less

21   side effect of fatigue.” [Id. at 1931.] In November 2011 she “continued to report symptoms of

22   depression due to her son’s illness,” but was not “nervous/anxious,” and her medication was

23   changed to Zoloft. [Id. at 22, 1941-42.] She reported in December 2011 that the Zoloft also made

24   her sleepy. [Id. at 22, 1960.] The doctor reported at that time that plaintiff was “negative for

25   depression,” but was “nervous/anxious” and spent most of the visit “speaking about husband and

26   son.” [Id. at 1962.] The ALJ observed that “[t]here is very little evidence of any complaints of

27   symptoms of anxiety [in the five-month period] between December 2011 and April 2012, [plaintiff’s]

28   established [disability] onset date.” [Id. at 22.]

                                                          10
1           3.     Evidence Beginning April 1, 2012

2           In determining plaintiff’s date of disability to begin on April 1, 2012, the ALJ found that

3    “beginning on April 1, 2012, [plaintiff’s] allegations regarding her symptoms and limitations are

4    consistent with the evidence.” [AR at 23.] She noted that plaintiff’s “musculoskelatal conditions”

5    significantly worsened as of that date, but then summarized records relating to plaintiff’s lower

6    back pain dating from August 2013 through approximately April 2017, and records relating to

7    plaintiff’s cervical neck pain dating from approximately February 7, 2016, through August 14, 2017,

8    to support that position. [Id. at 23-24 (citations omitted).] For instance, the ALJ noted that in

9    January 2013 plaintiff reported radiating lower back pain and was prescribed Norco, although she

10   did not report symptoms again until July 2013. [Id. (citations omitted).] With respect to plaintiff’s

11   cervical degenerative disc disease, the ALJ noted a 2016 MRI showing multilevel cervical spinal

12   stenosis; epidural steroid injections administered in November 2016 and March 2017; and cervical

13   spinal surgery on April 27, 2017. [Id. at 24 (citations omitted).] After the surgery, plaintiff

14   continued to report “constant bilateral upper extremity numbness” in her hands. [Id.] These

15   records do not support the ALJ’s conclusion that April 1, 2012, was the date that plaintiff became

16   disabled.

17          With respect to plaintiff’s mental health, the ALJ also specifically found that plaintiff’s mental

18   impairments “worsened in April 2012.” [Id. at 24.] According to the ALJ, on April 25, 2012, plaintiff

19   reported anxiety “due to the loss of several family members” and complained of heart pain [id. at

20   2142]; on April 27, 2012, she appeared “very anxious” about her heart pain and requested a

21   treadmill test, for which the results were normal [id. at 2188-89]; on May 5, 2012, she was seen

22   in the emergency department complaining of numbness, spasms, a racing heartbeat, and feeling

23   like there was a clot in her heart; she exhibited rapid, highly pressured, and tangential speech [id.

24   at 2230-40]; her treating physician recommended on May 11, 2012, that plaintiff seek treatment

25   with a psychiatrist due to her “many somatic symptoms” [id. at 2335-36]; on May 16, 2012, she

26   was described as agitated with inappropriate judgment, and irrational with erratic behavior, and

27   exhibited highly pressured speech [id. at 2376]; also on May 16, 2012, the examiner reported that

28   that she could not “get in a word without asking” plaintiff to stop talking and that plaintiff “appears

                                                       11
1    acutely manic and possible [sic] gravely disabled,” and refused to listen to any explanation for her

2    symptoms “other than her own” [id. at 2380]; and on May 17, 2012, plaintiff reported that her

3    husband had been “monitoring her” and that he had “attempted to feed her broken glass” [id. at

4    2383.] On May 17, 2012, plaintiff was diagnosed with mood disorder, not otherwise specified, and

5    a rule-out diagnosis of bipolar disorder, as well as panic disorder, and history of personality

6    disorder. [Id. at 2385.] The ALJ noted that plaintiff stabilized “briefly,” but at some point she

7    stopped taking her psychoactive medications, and “sought medical treatment for various and

8    ambiguous symptoms, several times a month since 2013.” [Id. at 24.] For instance, the ALJ

9    stated that plaintiff reported throat problems a few weeks after becoming a vegetarian; ear pain

10   due to getting a flea in her ear; various rashes and skin irritations; and multiple concerns “largely

11   unfounded about bed bugs or fleas.” [Id. (citing id. at 2019-20, 2502-03, 2889, 2921, 2952, 2968-

12   69).] At a June 4, 2013, treatment visit, plaintiff also was reported to appear to be in a manic state

13   and had not been taking her Risperdol. [Id. at 2968-69.] The ALJ noted similar treatment notes

14   from August 2013 through 2015, reporting skin complaints, concerns about bedbugs, anal skin

15   tags, herpes, spider bites, and tongue swelling. [Id. (citations omitted).] The ALJ concluded that

16   plaintiff’s mental impairments were disabling “as of, but not before, April 1, 2012,” and, as “wholly

17   supported by the objective medical evidence,” her “conditions were documented to have

18   significantly worsened as of that date.” [Id. at 25.]

19

20          4.        Discussion

21          Plaintiff argues that her medical records show a primary diagnosis of “panic disorder” in

22   October 2010; that anxiety diagnoses and symptoms were noted throughout the end of 2010, and

23   throughout 2011; and that in November 2011 she was also diagnosed with depression. [JS at 5-

24   6.] She notes that the records in 2010 and 2011 describe her as “nervous/anxious.” [Id. at 5

25   (citing AR at 1576, 1577).] She explained to her providers in November 2010 that taking Celexa

26   made her tired, and she tried taking Xanax “but it made her feel like a zombie.” [Id. at 6 (citing AR

27   at 1593).] Plaintiff states that in March 2011, she “began taking the medication for anxiety

28   consistently.”    [Id. (citing AR at 1674, 1697, 1760-61).]      Plaintiff contends that the ALJ’s

                                                      12
1    determination that she has been disabled as of April 1, 2012, “but not prior thereto, particularly not

2    prior to her DLI of December 31, 2011, was arbitrary and contrary to the substantial evidence of

3    record.” [JS at 2 (emphasis in original).] She argues that because the evidence regarding her

4    disability onset date is not clear from the medical evidence, the ALJ erred when she failed to

5    procure the assistance of a medical expert to make that determination. [Id. at 6.]

6           Defendant responds that the ALJ properly found that plaintiff’s anxiety disorder and related

7    heart palpitations were severe impairments before and after plaintiff’s DLI, and also properly found

8    that the objective clinical findings regarding plaintiff’s mental health limitations “were simply not

9    commensurate with disabling limitations” prior to April 1, 2012. [Id. at 9 (citing AR at 19, 22).]

10   Defendant summarizes the same pre-April 2012 evidence cited to by the ALJ and then

11   summarizes the post-April 2012 evidence cited to by the ALJ as evidence of plaintiff’s worsening

12   conditions. [Id. at 9-10 (citations omitted).]

13          While the post-April 1, 2012, medical records relating to plaintiff’s mental health condition

14   arguably reflect a worsening of her mental condition, one of the problems with the ALJ’s

15   determination of April 1, 2012, as plaintiff’s onset date is that the records cited to by the ALJ do

16   not reflect significant differences in plaintiff’s pre-April 1, 2012, and post-April 1, 2012, mental

17   health diagnoses and complaints.7

18          In this case, the ALJ’s conclusion that plaintiff’s disability onset date commenced on April

19   1, 2012, was not obvious from the medical records. That is, while the medical record is

20   voluminous and there does not appear to be any significant gap in the records, there also does

21   not appear to be any specific treatment record or records dated on or about April 1, 2012, that

22   reflect a treating provider’s opinion that plaintiff was disabled due to her mental impairments,

23   symptoms or limitations as of that date. Indeed, the treatment note closest in time to April 1, 2012,

24   only states as follows:

25
        7
26           The Court notes that plaintiff does not appear to be arguing that her physical impairments
     alone were disabling prior to April 1, 2012. In fact, the ALJ’s discussion of the records relating to
27   plaintiff’s allegedly worsening physical impairments (i.e., her degenerative disc disease of the
     cervical and lumbar spines) after April 1, 2012, began with a discussion of an August 2013 record
28   reflecting “worsening lower back pain” -- more than 16 months after April 1, 2012.

                                                      13
1           Patient here for anxiety, recently l[o]st several family members. Patient states she
            went to get her marijuana license and told BP[] elevated. Patient treated for HTN
2           in past, last took in 2009 (took for 3 months). Patient would like BP medications.
            Patient states that she has chronic chest pressure typically associated with her
3           anxiety. Typically has nausea, palpitations, sweating -- which she experienced
            today. Patient has multiple social issues. She is not seeing a therapist or
4           psychiatry.

5    [AR at 24 (citing id. at 2142).] The provider recommended “stress relief and seeking behavioral

6    medicine evaluation.” [Id. at 2142.] The ALJ then cited to an April 27, 2012, treatment note

7    relating to an exercise stress test administered at plaintiff’s request due to plaintiff’s history of

8    “anxiety [with] worsening ‘heart pain’ x2 months; feels chest pressure all the time, believes she

9    has blockage in her heart.” [Id. at 2188.] Plaintiff was noted to be “very anxious” and her

10   symptoms were described as vague. [Id. at 2189.] Her EKG and exercise stress test were

11   normal. [Id.] The ALJ summarized a few other May 2012 treatment notes, including a May 11,

12   2012, note reflecting that plaintiff’s primary care physician had “recommended” psychiatric

13   treatment. [Id. at 24.] A review of that note reflects that plaintiff had “multiple somatic complaints”

14   with her primary worry “being something [was] wrong with [her] heart,” and the physician’s notation

15   that although plaintiff denied “primary anxiety,” she was “willing to [go to] psychiatry re: anxiety

16   caused.” [AR at 2336.] Then, on May 17, 2012, plaintiff presented at Kaiser Permanente and was

17   evaluated by the “Psychiatric Emergency Team.” [Id. at 2383-92.] At that visit she reported that

18   the day before she had been evaluated in the emergency department for her anxiety, specifically

19   her belief that she was having clots in her heart and was going to die. [Id. at 2383.] Plaintiff was

20   described as “quite hyper-verbal, tangent[i]al, anxious, and quite distractible.” [Id.] The evaluators

21   concluded that “this is a psychiatric problem manifesting in somatic complaints.” [Id.] Plaintiff’s

22   daughter, who accompanied her to the emergency room, stated that plaintiff’s family had made

23   many appointments with Kaiser Permanente psychiatry, but that plaintiff either “no shows or

24   cancels them.” [Id.] It was indicated that plaintiff was a “very poor reporter due to her hyper-

25   verbal and extreme anxiety”; gave hints of paranoia throughout her presentation; believed that her

26   husband had been monitoring her by bugging her phones; and stated that when she and her

27   husband were breaking up “he made her a tuna sandwich, broke a glass,” and “on the second bite

28   she found a shard of glass in the sandwich.” [Id.] The report also indicated that plaintiff has a

                                                       14
1    history of excessive spending, including feeding friends and buying them things “over the past 2

2    1/2 years” (i.e., since approximately December 2009), even when she had no income. [Id.]

3    Plaintiff responded to the evaluators’ “[s]imple questions . . . with rapid, long, and convoluted

4    stories straying from the question, and “states she is goal directed, and yet sounds like she

5    accomplishes very little.” [Id. at 2384.] After summarizing these records, the ALJ observed that

6    since 2013 plaintiff had consistently sought medical treatment for “various and ambiguous”

7    symptoms. [Id. at 24-25 (summarizing several mental health treatment notes between 2013 and

8    2017).]

9           As in Armstrong, the evidence in this case demonstrates that plaintiff suffered from various

10   mental impairments prior to her DLI of December 31, 2011. See Armstrong, 160 F.3d at 589.8

11   The ALJ concluded that plaintiff’s disability onset date was April 1, 2012, based on plaintiff’s

12   “worsening” condition, but provided neither a legitimate medical basis nor a convincing rationale

13   for selecting that date over any other.9 Moreover, although the ALJ stated that there was little

14   evidence of mental health treatment between December 2011 and April 2012, the record shows

15   that during that time period she had a December 12, 2011, follow-up appointment for her anxiety

16   [id. at 1960]; was seen for recurrent right lateral epicondylitis for which she had received “repeat

17   injections” and attended occupational therapy sessions [see id. at 1987-2006, 2117]; underwent

18   mammogram screening; and was seen for complaints of trouble swallowing, which she attributed

19   to her newly-implemented vegetarian diet and lack of red meat. [Id. at 2020, 2075.] Additionally,

20   the ALJ noted plaintiff was a “full-time student” in October 2011, but plaintiff testified at the hearing

21   -- seeming very confused about the dates she attended and the classes she took -- that she only

22   attended school for one to two semesters, took two English classes, a guitar class, a piano class,

23

24     8
             In Armstrong, the ALJ denied plaintiff’s application for DIB after finding him not disabled as
25   of his DLI, but granted plaintiff’s application for SSI payments, finding that he had been disabled
     since August 9, 1994. Armstrong, 160 F.3d at 589. This result is similar to the one herein.
26     9
             To the extent the ALJ determined plaintiff’s date of disability to be April 1, 2012, based on the
27   ALJ’s finding that “beginning on April 1, 2012, [plaintiff’s] allegations regarding her symptoms and
     limitations are consistent with the evidence,” this did not provide a “legitimate medical basis” for
28   selecting that date. [AR at 23.]

                                                        15
1    and a math class, and that she failed the math and piano classes. [Id. at 22, 750-56.]         Although,

2    as the ALJ characterized it, plaintiff’s mental health condition appeared to be “worsening” as of

3    April 2012, the Court cannot assume -- based on just a four-month period between December

4    2011 and April 2012 where there is little mention of mental health complaints in the record -- that

5    plaintiff’s well-documented mental health impairments prior to December 2011 were not already

6    disabling sometime prior to April 1, 2012. Because “[m]ental disorders may manifest themselves

7    over a period of time[,] . . . the precise date of onset of a disabling psychological impairment may

8    be difficult, or impossible to ascertain, and the services of a specialist may be necessary to infer

9    the onset date.” Morgan v. Comm’r of the Soc. Sec. Admin., 945 F.2d 1079, 1081 (9th Cir. 1991);

10   see also Nguyen v. Chater, 100 F.3d 1462, 1465 (9th Cir.1996) (stating “depression is one of the

11   most underreported illnesses in the country because those afflicted often do not recognize that

12   their condition reflects a potentially serious mental illness”). In this case, the ALJ provided neither

13   a legitimate medical basis nor a convincing rationale for selecting April 1, 2012, as the disability

14   onset date over any other prior to that date. Additionally, the error was not harmless because the

15   ALJ’s decision was determinative of whether plaintiff was entitled to DIB. Because the record is

16   ambiguous as to when plaintiff’s severe mental impairments (alone or in combination with her

17   physical impairments) became disabling, the ALJ should have consulted with a medical expert to

18   make that determination.

19          Remand is appropriate so that the ALJ can “create a record which forms a basis for th[e]

20   onset date.” Armstrong, 160 F.3d at 590. The ALJ can fulfill this responsibility “by calling a

21   medical expert . . . to determine the onset date.” Id.

22

23   B.     SUBJECTIVE SYMPTOM TESTIMONY

24          Plaintiff argues that the only reason given by the ALJ for rejecting plaintiff’s testimony was

25   because that testimony was not supported by the objective medical evidence. [Id. at 17.] She

26   argues that the medical evidence in fact was consistent “in material respects with [her] testimony

27   regarding her subjective symptoms and functional limitations prior to April 1, 2012.”             [Id.]

28   Additionally, she submits that the ALJ rejected plaintiff’s allegations “solely on the basis of lack of

                                                       16
1    objective corroborating evidence, and failed to provide any other specific, clear and convincing

2    reasons for rejecting her allegations . . . prior to April 1, 2012.” [Id. (citations omitted).]

3           Defendant responds that in addition to the lack of objective evidence, the ALJ also based

4    her determination to discount plaintiff’s testimony on the fact that plaintiff received conservative

5    treatment to control her pain, the fact that her carpal tunnel syndrome improved after surgery, the

6    fact that clinical examinations did not support plaintiff’s complaints of back pain, and because

7    plaintiff’s statement that she was a full-time student in October 2011 was inconsistent with her

8    testimony of disabling limitations. [Id. at 21 (citations omitted).]

9           While a lack of objective medical evidence supporting a plaintiff’s subjective complaints

10   cannot provide the only basis to reject a claimant’s subjective symptom testimony (Trevizo v.

11   Berryhill, 871 F.3d 664, 679 (9th Cir. 2017) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880,

12   883 (9th Cir. 2006))), it is one factor that an ALJ can consider in evaluating symptom testimony.

13   See Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (“Although lack of medical evidence

14   cannot form the sole basis for discounting pain testimony, it is a factor the ALJ must consider in

15   his credibility analysis.”); SSR 16-3p, 2017 WL 5180304, at *5 (“objective medical evidence is a

16   useful indicator to help make reasonable conclusions about the intensity and persistence of

17   symptoms, including the effects those symptoms may have on the ability to perform work-related

18   activities for an adult”). “The intensity, persistence, and limiting effects of many symptoms can be

19   clinically observed and recorded in the medical evidence. . . . These findings may be consistent

20   with an individual’s statements about symptoms and their functional effects. However, when the

21   results of tests are not consistent with other evidence in the record, they may be less supportive

22   of an individual’s statements about pain or other symptoms than test results and statements that

23   are consistent with other evidence in the record.” SSR 16-3p, 2017 WL 5180304, at *5. As the

24   Ninth Circuit recently held, “an ALJ’s ‘vague allegation’ that a claimant’s testimony is ‘not

25   consistent with the objective medical evidence,’ without any ‘specific finding in support’ of that

26   conclusion, is insufficient.” Treichler, 775 F.3d at 1103 (citation omitted) (the “ALJ must identify

27   the testimony that was not credible, and specify ‘what evidence undermines the claimant’s

28   complaints.’”); Brown-Hunter v. Colvin, 806 F.3d 487, 493-94 (9th Cir. 2015) (the ALJ must identify

                                                       17
1    the testimony she found not credible and “link that testimony to the particular parts of the record”

2    supporting her non-credibility determination).         Additionally, “[l]ong-standing principles of

3    administrative law require [this Court] to review the ALJ’s decision based on the reasoning and

4    factual findings offered by the ALJ -- not post hoc rationalizations that attempt to intuit what the

5    adjudicator may have been thinking.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1225-

6    26 (9th Cir. 2009) (emphasis added) (citation omitted).

7            Because the matter is being remanded to obtain testimony from a medical expert as to

8    plaintiff’s disability onset date, and that determination may impact the ALJ’s consideration of

9    plaintiff’s subjective symptom testimony, the ALJ must also reconsider on remand, pursuant to

10   SSR 16-3p, plaintiff’s subjective symptom testimony and provide specific, clear and convincing

11   reasons for discounting plaintiff’s subjective symptom testimony, if warranted.

12

13                                                    VI.

14                              REMAND FOR FURTHER PROCEEDINGS

15           The Court has discretion to remand or reverse and award benefits. Trevizo, 871 F.3d at

16   682 (citation omitted). Where no useful purpose would be served by further proceedings, or where

17   the record has been fully developed, it is appropriate to exercise this discretion to direct an

18   immediate award of benefits. Id. (citing Garrison, 759 F.3d at 1019). Where there are outstanding

19   issues that must be resolved before a determination can be made, and it is not clear from the

20   record that the ALJ would be required to find plaintiff disabled if all the evidence were properly

21   evaluated, remand is appropriate. See Garrison, 759 F.3d at 1021.

22           In this case, there is an outstanding issue that must be resolved before a final determination

23   can be made. In particular: on remand, the ALJ shall call a medical advisor or expert to testify --

24   based on all of the medical evidence of record, including, but not limited to, the June 2016 medical

25   source statement from plaintiff’s treating physician at Kaiser Permanente, Dr. Kim,10 who opined

26
        10
27          The ALJ discounted Dr. Kim’s June 2016 opinion [AR at 5164-72] because she “did not
     begin treating [plaintiff] until well after her established onset date.” [AR at 25.] However, in
28                                                                                       (continued...)

                                                       18
1    that plaintiff could “no longer work on a full time basis” since 2011 [AR at 5164-68] -- regarding

2    whether plaintiff’s disability onset date was sometime prior to April 1, 2012.11 The ALJ may also

3    reconsider on remand, pursuant to SSR 16-3p, plaintiff’s subjective symptom testimony, and

4    provide specific, clear and convincing reasons for discounting plaintiff’s subjective

5    symptom testimony, if warranted.

6    /

7    /

8    /

9    /

10   /

11   /

12   /

13   /

14   /

15   /

16   /

17   /

18

19
         10
          (...continued)
20   addition to being reflected on an April 26, 2012, Kaiser Permanent treatment record as plaintiff’s
     primary care physician (“PCP”), Dr. Kim is also reflected on several other Kaiser Permanente
21
     records as plaintiff’s PCP well prior to April 1, 2012, as well as prior to December 31, 2011, her
22   date last insured. [See, e.g., id. at 1707 (April 22, 2011), 1747 (June 5, 2011), 2019 (March 13,
     2012).] Moreover, as noted by plaintiff, “as a Kaiser Permanente physician, Dr. Kim had access
23   to all of Plaintiff’s medical records which pre-dated her initial treatment of Plaintiff, and it is
     reasonable to assume that as a treating physician, Dr. Kim had reviewed all necessary medical
24   records available to her.” [JS at 5.]
25       11
            Nothing herein is intended to disrupt the following: (1) the ALJ’s finding that plaintiff was
26   disabled at least as of April 1, 2012; and (2) the ALJ’s step four finding that plaintiff is unable to
     perform her past relevant work as a home attendant, and in the composite job of swimming pool
27   servicer and sales clerk. Additionally, the ALJ’s determination of plaintiff’s severe impairments and
     RFC before and after her disability onset date must continue to reflect at least the severe
28   impairments and RFC limitations found by the ALJ in the March 9, 2018, decision. [Id. at 26.]

                                                      19
1                                                   VII.

2                                             CONCLUSION

3           IT IS HEREBY ORDERED that: (1) plaintiff’s request for remand is granted; (2) the

4    decision of the Commissioner is reversed; and (3) this action is remanded to defendant for further

5    proceedings consistent with this Memorandum Opinion.

6           IT IS FURTHER ORDERED that the Clerk of the Court serve copies of this Order and the

7    Judgment herein on all parties or their counsel.

8           This Memorandum Opinion and Order is not intended for publication, nor is it

9    intended to be included in or submitted to any online service such as Westlaw or Lexis.

10

11   DATED: February 11, 2020
                                                                    PAUL L. ABRAMS
12                                                          UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    20
